Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 1/6/2022 has been received; Claims 1, 3-6, 9-12, 15-19, & 21-25 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-6, 10-12 & 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Fusco (US 2013/0291408) in view of Hershberger (US 2014/0250724).

Regarding Claim 3, the combination of Fusco and Hershberger disclose the releasable fastener comprises hooks and loops (Fusco, Para. 15).  
Regarding Claim 4, the combination of Fusco and Hershberger disclose a top front surface of the top of the base element comprises a first plurality of hooks or loops forming a first half of a second releasable fastener (Fusco, Figures 1-4) and a bottom surface of decorative top element comprises a second plurality of hooks or loops forming a second half of the second releasable fastener (Figures 1-4).  
Regarding Claim 5, the combination of Fusco and Hershberger disclose the first half of the releasable fastener is distributed around at least 50 % of the outer periphery defined by the outer edge of -10-the base element (Fusco, Figures 1-4) and the second half the releasable faster is distributed around at least 50 % of the bottom periphery defined by bottom edge of the decorative top element (Fusco, Figures 1-4).   
Regarding Claim 6, the combination of Fusco and Hershberger disclose the decorative top element further comprises a bottom cavity, the bottom cavity being sized and shaped to fit over the base element (Figures 1 & 2).  
Regarding Claim 10, Fusco discloses a decorative top element of a slipper (Figures 1-4) comprising: a three-dimensional shape (Figures 2), a top (top, see annotated Figure 2 below), a bottom (bottom, see annotated Figure 2 below) with a bottom edge defining a bottom periphery of the decorative top element (Figure 2), an opening (opening, see annotated Figure 2 below) extending from the top to the bottom of the decorative top element (Figure 2), the opening having a size configured to allow a foot to pass through the decorative top element (Figures 1 & 2), and a first half of a releasable fastener (14b, see annotated Figure 2 below) affixed to at least a portion of the bottom edge of the decorative top element, wherein the decorative top element is configured to fit over a base element (12) of a slipper including the second half of the releasable fastener (14a, see annotated Figure 2 below) to form a changeable decorative slipper (Figures 1-4); wherein when the decorative top element is received on base element, the bottom edge of the decorative top element is coupled to the outer edge of the base element such that the decorative top element fits over the entire base element (Figures 1 & 2) and the base element is fully enclosed by the decorative top element such that only the sole of the base element is visible (Figures 1 & 2). Fusco does not specifically disclose the three-dimensional shape having a size and outer dimensions defining a form of any one of an animal, movie character, or cartoon character including at least one of a body, a head, ears, a tail or facial features. Hershberger discloses a three-dimensional shape (14 or 14’, Para. 36, 47-50) having a size and outer dimensions defining a form of any one of an animal, movie character, or cartoon character including at least one of a body, a head, ears, a tail or features (14 or 14’, Para. 36, 47-50, Figures 1-15) detachedly  attached to a base (Figures 1-15). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the slipper of Fusco to further include a three-dimension shape of an animal, having a head, tail or feature, as taught by Hershberger, in order to customize footwear. The combination of Fusco and Hershberger disclose when the decorative top element is received on base element, the base element is fully enclosed by the decorative top element such that the decorative slipper has the overall three- dimensional shape of the decorative top element in the form of any one of an animal, movie character or cartoon character (Fusco, Figures 1 & 2 & Hershberger, Figures 1-15).
Regarding Claim 11, the combination of Fusco and Hershberger disclose a bottom cavity, the bottom cavity being sized and shaped to fit over a base element of a slipper including the second half of the releasable fastener to form a changeable decorative slipper (Fusco, Figure 1-4).  
Regarding Claim 12, the combination of Fusco and Hershberger disclose the first half of the releasable fastener comprises hooks or loops (Fusco, Para. 15).  
Regarding Claim 21, the combination of Fusco and Hershberger disclose when the decorative top element is received on the base element (Fusco, Figures 1 & 2 & Hershberger, Figures 1-15), the base element is fully enclosed by the decorative top element such that the overall size and outer dimensions of the decorative slipper including a foot receiving portion thereof is changed in at least a least one direction (D, see annotated Figures 1 & 2) extending radially outward from a mid-point in a horizontal plane of the decorative top element to have the overall three-dimensional shape of the decorative top element in the form of any one of an animal, movie character or cartoon character (Fusco, Figures 1 & 2 & Hershberger, Figures 1-15).
Regarding Claims 22 & 23, the combination of Fusco and Hershberger disclose wherein the opening is a slit (slit, see annotated Figure 1 below) configured to change from a first width which permits a wearer to insert their foot through the decorative top element to a second width for providing a snug fit around the wearer's foot once the wearer's foot is received in the base element (D, see annotated Figure 1 below).  
Regarding Claims 24 & 25, the combination of Fusco and Hershberger disclose when the decorative top element is received on the base element, the base element is fully enclosed by the decorative top element such that the overall size and outer dimensions of the decorative slipper including a foot receiving portion thereof changes in at least a least one direction (D, see annotated Figures 1 & 2) extending radially outward in a horizontal plane from a mid-point of the decorative top element.  

Claims 9 & 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fusco (US 2013/0291408) in view of Hershberger (US 2014/0250724) and Fralin (US 2013/0312286).
Regarding Claim 9, Fusco does not specifically disclose the decorative top portion is machine washable. However, Fralin discloses a decorative top portion (200) which can be machine washable (Para. 42). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the decorative design of Fusco, to be washable, as taught by Fralin, in order to keep the interchangeable shoe cover looking new after getting dirty after use. 
Regarding Claim 15, Fusco does not specifically disclose the decorative top element is one of a pair of decorative top elements. However, Fralin discloses the use of multiple decorative top elements (Para. 30). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the decorative top element of Fusco, to have multiple decorative top elements, as taught by Fralin, in order to have an interchangeable shoe cover which can change the appearance of the shoe. 
Regarding Claim 16, Fusco discloses a kit (Figures 1-4) comprising: a base element (12), the base element including an outer edge (outer edge. See annotated Figure 2 below) defining an outer periphery of the base element (Figures 1 & 2), a sole (sole, see annotated Figure 2 below), a top (top, see annotated Figure 2 below) coupled to the sole configured to releasably hold a front portion of a foot to the base element (Figures 1 & 2), and a first half of a releasable fastener (14a, see annotated Figure 2 below) affixed to the outer edge of the base element (Figures 1 & 2); a decorative top element (10), the decorative top elements having a first three-dimensional shape and being configured to fit over a corresponding base element including the top of the base element (Figures 1 & 2), the decorative top element including a top (top, see annotated Figure 2 below), a bottom (bottom, see annotated Figure 2 below) with a bottom edge defining a bottom periphery of the decorative top element (Figures 2 & 4), an opening (opening, see annotated Figure 2 below) extending from the top to the bottom of the decorative top element, the opening having a size configured to allow a foot to pass through the decorative top element to the base element (Figures 1 & 2), and a second half of a releasable fastener (14b, see annotated Figure 2 below) affixed to the bottom edge of the decorative top element (Figures 1 & 2); wherein when the decorative top element is received on base element, a bottom edge (bottom, see annotated Figures 1 & 2 below) of the decorative top element is coupled to the outer edge of the base element such that the decorative top element fits over the entire base element (Figures 1 & 2) and the base element is fully enclosed by the decorative top element such that only the sole of the base element is visible (Figures 1 & 2). Fusco does not specifically disclose the three-dimensional shape having a size and outer dimensions defining a form of any one of an animal, movie character, or cartoon character including at least one of a body, a head, ears, a tail or facial features. Hershberger discloses a three-dimensional shape (14 or 14’, Para. 36, 47-50) having a size and outer dimensions defining a form of any one of an animal, movie character, or cartoon character including at least one of a body, a head, ears, a tail or features (14 or 14’, Para. 36, 47-50, Figures 1-15) detachedly  attached to a base (Figures 1-15). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the slipper of Fusco to further include a three-dimension shape of an animal, having a head, tail or feature, as taught by Hershberger, in order to customize footwear. The combination of Fusco and Hershberger disclose when the decorative top element is received on base element, the base element is fully enclosed by the decorative top element such that the decorative slipper has the overall three- dimensional shape of the decorative top element in the form of any one of an animal, movie character or cartoon character (Fusco, Figures 1 & 2 & Hershberger, Figures 1-15). Fusco doesn’t specifically disclose a pair of base elements & a first pair of decorative top elements. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to create a second mirror image of the base element and decorative top element in order to provide another shoe for the wearers’ other foot (i.e. right & left) or for production. Such a modification would be considered a mere duplication of the essential working parts of a device involves only routine skill in the art. Fusco does not specifically disclose the decorative top element has a second pair of decorative top elements. However, Fralin discloses the use of multiple decorative top elements (Para. 30). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the decorative top element of Fusco, to have multiple decorative top elements, as taught by Fralin, in order to have an interchangeable shoe cover which can change the appearance of the shoe. 
Regarding Claim 17, the combination of Fusco and Fralin disclose at least one of the first pair of decorative top elements is releasably attached to a corresponding one of the pair of base elements to form a slipper having the first three-dimensional shape (Fusco, Figures 1-4).  
Regarding Claim 18, the combination of Fusco and Fralin disclose at least one of the second pair of decorative top elements is releasably attached to a corresponding one of the pair of base elements to form a slipper having the second three-dimensional shape (Fusco, Figures 1-4 & Fralin, Para. 30).  
Regarding Claim 19, the combination of Fusco and Fralin disclose the releasable fastener comprises hooks and loops (Fusco, Para. 15).  
It is noted the claims 16-19 are nothing more than a plurality of components put together in a variety of ways and does not limit the claim to a particular structure. It's rather a functional implication. 


    PNG
    media_image1.png
    319
    530
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    576
    686
    media_image2.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732